Citation Nr: 1501042	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-11 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for sciatic nerve damage with residual left leg pain, numbness in toes, and burning sensation in left heel.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1964 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in January 2010, and a copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he experienced increased pain as a result of a 2001 VA lumbar spine surgery and negligent follow-up care.  Specifically, he asserts that the VA surgeon cut his sciatic nerve, resulting in constant pain in his left leg, constant numbness in his toes, and a burning sensation in the left heel.

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  See 38 C.F.R. § 3.361 (2014).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  Id. Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the veteran.  Id. 

By way of background, the Veteran underwent an initial lumbar discectomy in October 1999 with a private neurosurgeon.  Prior to the surgery, the Veteran reported severe left hip pain with radiating pain down the left leg for the previous 6 days.  He also noticed numbness in the leg and groin, loose bowel movements, and poor erections.  On examination, the Veteran walked with an antalgic gait.  Range of motion (ROM) was limited.  He had absent ankle jerks bilaterally, sensory loss in the back of the leg, but relatively good strength.  An MRI revealed a large disc herniation at left L5/S1 occluding the majority of the spinal canal.  No complications from the surgery were noted.

A November 1999 post-operative note indicates that leg pain, numbness, and mobility had improved.  The Veteran was not taking much pain medication.  On examination, the excision looked good.  ROM had improved.  Straight leg rising was negative.  His strength was good but reflexes were still diminished.  

In November 2001, the Veteran underwent a left L5-S1 hemilaminoctomy, medial facetectomy and microlumbar discectomy with the VA.  The Veteran presented with a 6 week history of increased pain and burning in the left foot.  Examination revealed an absent Achilles reflex and hypesthesia in the S1 nerve root distribution.  He was unable to do toe lifts well on the left side.  An MRI showed a recurrent disk at L5-S1 on the left side.  Following surgery, no complications were noted.

A January 2002 VA treatment record indicates that the Veteran complained of continued lower back pain and left foot numbness.  His pain was a 6 out of 10.  The Veteran underwent an epidural steroid injection.

VA pain clinic notes dated March 2002 and May 2002 note that the Veteran complained of chronic low back and leg pain at a level of 7 out of 10 with medication.  The Veteran reported taking 7 to 10 Vicodin per day with temporary relief.  On examination, a straight leg rising test was positive.

An October 2002 private MRI of the lumbosacral spine revealed a large focus of abnormal signal involving the left lateral recess.  The examiner noted uncertainty as to whether it represented a disc extrusion or was secondary to post-operative epidural fibrosis.

A May 2004 private neurosurgical consultation notes that the Veteran was pain-free following his initial surgery for about a year.  However, he was never pain-free after he had his second surgery at the VA.  Overall, his symptoms were getting worse.  The Veteran underwent a left S1 selective transforaminal nerve root injection under fluoroscopic guidance.

In July 2004, the Veteran underwent a third L5-S1 discectomy by his private neurosurgeon.

On July 2006 private neurosurgical consultation, the Veteran reported that he was doing well after the third surgery, but over the last year noticed his pain was returning.  He described his pain as a burning in his heel involving the toes, as well as some pain in his posterior calf.  On examination, left ankle jerk was diminished.  The examiner assessed radicular symptoms.

During the January 2010 RO hearing, the Veteran and his wife testified that there were no complications after the initial 1999 surgery.  The Veteran stated that he injured himself about 13 months later.  After he underwent the second surgery in 2001 at the VA, he began to feel pain in his foot and numbness in his toes.  However, VA treatment providers stated there was nothing they could do for him other than prescribing Vicodin and Oxycodone for pain.  The Veteran returned to his private treatment provider for a third surgery.  The private surgeon told the Veteran that his back "looked like a junk yard when he opened it up."  Although the Veteran admits that the third surgery relieved some pain, he still had a pain level of a 6 out of 10 and has not been able to return to work since the second surgery.

The Veteran has not been afforded a VA examination with an opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claim folder, as to his claim for entitlement to compensation under the provisions of 38 U.S.C.A § 1151 for sciatic nerve damage.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, updated VA treatment records should be obtained, as well as a copy of the signed informed consent document for the November 2001 procedure.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's signed consent form for the November 2001 VA surgery, as well as records of VA treatment dated since July 2006.  

2.  Then schedule the Veteran for a VA examination by an appropriately qualified clinician to determine the nature and etiology of any current sciatic nerve damage with residual left leg pain, numbness in toes, and burning sensation in left heel.  The claims file, including a copy of this REMAND, as well as all records on Virtual VA, must be made available to the examiner for review, and the examination report should reflect that such review was completed.

All tests deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should address the following: 

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran incurred additional disability as a result of VA medical care, including the November 2001 left L5-S1 hemilaminoctomy, medial facetectomy and microlumbar discectomy and any follow up treatment?  If additional disability exists, what is the nature of such additional disability?

(b) If additional disability exists, is it as least as likely as not (a 50 percent or greater probability) that such additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA?

(c) If additional disability exists, is it at least as likely as not (50 percent or greater) that such additional disability was due to an event not reasonably foreseeable?

A complete rationale must be provided for all opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




